DETAILED ACTION
	Receipt of Applicant’s Amendment, filed June 29, 2021 is acknowledged.  
Claims 1, 4-8, 11-15, 18-20 were amended.
Claims 3, 10, 17 and 21-23 were cancelled.
Claims 24-26 were newly added.
Claims 1-2, 4-9, 11-16, 18-20, 24-26 are pending in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10353863 in view of Davis [2014/0006359].  Claims 8 and 15 recite substantially similar language as claim 1 and are rejected based upon the same rational.

Current claim set
1. (Currently Amended) A method, comprising: 

removing, by a device, first data from a primary database based on one or more pruning parameters, 

wherein a pruning parameter of the one or more pruning parameters is based on a frequency of use associated with a portion of the first data;  

providing, by the device, the first data to a secondary database based on the one or more pruning parameters; 

determining, by the device and based on a pattern identified from historical access to the first data, a predicted point in time associated with the first data, the historical access to the first data including at least one of: 
	data associated with the historical access to the first data when the first data was stored in the primary database, or 
	data associated with the historical access to the first data when the first data was stored in the secondary database; 

and based on determining that the first data was removed based on the frequency of use, the first data from the secondary database prior to the predicted point in time; 

providing, by the device, the first data to the primary database prior to the predicted point in time, analyzing metadata associated with the primary database to identify second data to be removed from the primary database; and -3-PATENT U.S. Patent Application No. 16/431,092 Attorney Docket No. 0104-0090C1 



determining, based on analyzing the metadata, a periodic schedule for the second data to be removed from the primary database.  

1. A device, comprising: 


remove first information from the primary database based on the selected pruning parameters, the first information including a plurality of database records; 
…the suggested pruning parameters including one or more of: a pruning frequency parameter…


provide the first information to the secondary database based on the selected pruning parameters; 

determine, based on a pattern identified from historical access to the first information, a predicted time associated with the first information, the historical access to the first information including at least one of: 
	historical access to the first information when the first information was stored in the primary database, or 
	historical access to the first information when the first information was stored in the secondary database; 





…receive primary database information associated with the primary database, the primary database information specifying metadata associated with the primary database; …receive selected pruning parameters from the user device, the selected pruning parameters being selected from the suggested pruning parameters or being input via the user device;

provide the first information to the primary database prior to the predicted time.



Davis teaches a frequency of use associated with a portion of the first data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”)… and based on determining that the first data was removed based on the frequency of use as rebalancing storage based on the access frequency of data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud  determining, based on analyzing the metadata (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”), a periodic schedule (Davis, ¶224 “such operations may be scheduled at regular time intervals”) for the second data to be removed from the primary database (Davis, ¶221 “after determining from past snapshots that all of the blocks in cloud file 1608 were previously deleted, moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612… this transfer may involve either cloud controller 1606 as an intermediary.. or a direct transfer from cloud storage system 1610 to archival cloud storage system 1612”).  It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the device taught by Patent #10353863 using the scheduling taught by Davis as it yields the predictable results of ensuring that the operations occur at regular time intervals.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-9, 11-16, 18-20, 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regard to claim 2, the claim recites “The method of claim 1, further comprising: analyzing primary database information associated with the primary database to determine a utilization frequency parameter associated with the first data; and identifying the first data based on the utilization frequency parameter”.  Claim 2 is dependent on claim 1 which recites “wherein a pruning parameter of the one or more pruning parameters is based on a frequency of use associated with a portion of the first data”.  There is no support in the original specification for both the “utilization frequency parameter” and the claimed “pruning parameter”.  Both claim elements appear to refer to the same element in the specification.

Paragraph [0017] of the original specification has been identified as providing support for one of the above identified claim limitations (i.e. ‘a pruning parameter of the one or more pruning parameters is based on a frequency of use associated with a portion of the first data’ and ‘a utilization frequency parameter associated with the first data’).  Paragraph [0017] recites “a parameter indicating that particular data (e.g., columns and/or rows of the primary database, that has not be accessed (e.g., for a particular time period), is to be pruned”.  This recitation of the specification provides support, which one of ordinary skill in the art may reasonably identify as either the claimed pruning parameter or the claimed utilization frequency parameter.  The recitation of a single element in the specification cannot provide support for two distinctly claimed parameters.  There is no support in the original specification for the two distinctly claimed parameters.  The examiner has been unable to identify any other element of the specification as providing support for the claimed utilization frequency parameter, or for the claimed pruning parameter.


With regard to claims 4, 11, and 18, claim 4 recites “4. The method of claim 1, further comprising: analyzing other metadata associated with the primary database, the other metadata comprising data specifying a frequency of use associated with a portion of the first data; and generating the pruning parameter, of the one or more pruning parameters, based on the frequency of use and the analysis of the other metadata.”  As noted above, the only reasonably support for the pruning parameter that is based on a frequency of use associated with a portion of the first data is in Paragraph [0017] of the specification.  There is no support for the recitation of “other metadata” which is used to generate the specifically claimed pruning parameter.  The specification makes no reference or description of how the pruning parameter is determined.  There is no recitation of other metadata that is used in combination with the frequency to determine the specific pruning parameter that is based on the frequency of use.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-6, 8, 9, 11-13, 15, 16, 18-20, 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 

With regard to claims 2, 8, and 16, Claim 2 recites the limitation “determine a utilization frequency parameter associated with the first data".  Claim 2 depends from claim 1 which recites “wherein a pruning parameter of the one or more pruning parameters is based on a frequency of use associated with a portion of the first data”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 8 and 16 appear to recite substantially similar limitations as claim 2.  Each unique claim limitation is expected to refer to a unique claim element.  When referring to an already defined claim element, the claims are expected to use the existing claim label.  When read in light of the specification (Paragraph [0017]), there is reason to believe that these claim limitations are referring to the same element.  The use of two distinct claim labels for the parameter recited in the specification (i.e. [0017] “a parameter indicating that particular data (e.g., columns and/or rows) of the primary database, that has not be accessed (e.g., for a particular time period), is to be pruned”) lacks antecedent basis and renders the meaning of the claims unclear.  For examination purposes the recited “pruning parameter is based on a frequency of use associated with the portion of the first data” recited in claim 1 and the recited “utilization frequency parameter associated with the first data” recited in claim 2 have been identified as referring to the same claim element.  Please note that should the claim limitations be intended to refer to distinct elements, then the question of support for the newly added claim limitation has been raised (see the 112(a) above regarding claim 2).

With regard to claims 4, 11, and 18, claim 4 recites “analyzing other metadata associated with the primary database, the other metadata comprising data specifying a frequency of use associated with a portion of the first data; and generating the pruning parameter, of the one or more pruning parameters, based on the frequency of use and the analysis of the other metadata.”.  Claim 4 depends from claim 1 which recites “wherein a pruning parameter of the one or more pruning parameters is based on a frequency of use associated with a portion of the first data”.  Claims 11 and 18 appear to recite substantially the same limitations as claim 4.
The recited “frequency” lacks antecedent basis.  For examination purposes the recitation of “a frequency” in claim 4 has been construed to mean --the frequency--.
The recited “portion” lacks antecedent basis.  For examination purposes the recitation of “a portion” in claim 4 has been construed to mean --the portion--.
Based on the recitation of the claim language, the “other metadata” is explicitly recited as being “data specifying a frequency of use associated with a portion of the first data parameter”.  Given this explicit recitation of the claim language, the recitation of the pruning parameter being based on “the frequency and the analysis of the other metadata” is unclear.  The “other metadata” is explicitly recited as being data specifying the frequency.  The distinction between the ‘other metadata’ and the ‘data specifying the frequency’ is unclear.  These claim limitations (i.e. other metadata and data specifying the frequency) lack antecedent basis.  For examination purposes this claim limitation has been construed to mean --generating the pruning parameters, based on data specifying the frequency of use associated with the portion of the first data--.

With regard to claims 5, 12, and 19, claim 5 recites “analyzing other metadata associated with the primary database, the other metadata comprising data specifying a quantity of data associated with a portion of the first data; and-3-PATENT U.S. Patent Application No. 16/431,092generating the pruning parameter, of the one or more pruning parameters, based on the quantity of data and the analysis of the other metadata”.  Claims 12 and 19 appear to recite substantially the same limitations as claim 5.
The recited “portion” lacks antecedent basis.  For examination purposes the recitation of “a portion” in claim 4 has been construed to mean --the portion--.
Based on the recitation of the claim language, the “other metadata” is explicitly recited as being “data specifying a quantity of data associated with a portion of the first data”.  Given this explicit recitation of the claim language, the recitation of the pruning parameter being based on “the quantity of data and the analysis of the other metadata” is unclear.  The “other metadata” is explicitly recited as being data specifying the quantity of data.  The distinction between the ‘other metadata’ and the ‘the quantity of data” is unclear.  These claim limitations (i.e. other metadata and the quantity of data) lack antecedent basis. For examination purposes this claim limitation has been construed to mean – analyzing other metadata associated with the primary database, the other metadata comprising data specifying a quantity of data associated with the portion of the first data; and g g enerating the pruning parameter, of the one or more pruning parameters, based on the frequency of use of the first data and the analysis of the other metadata--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-13, 15-20, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Davis [2014/0006357] in view of Chan [8762456].

With regard to claim 1 Davis teaches A method, comprising: 
Removing (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”), by a device (Davis, ¶88 “processor that executes a particular software module”), first data as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) from a primary database (Davis, Figure 16B 1610, Cloud storage system) based on one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”); 
wherein a pruning parameter of the one or more pruning parameters is based on a frequency of use associated with a portion of the first data as rebalancing storage based on the access frequency of data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while ;
Providing (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”), by the device (Davis, ¶88 “processor that executes a particular software module”), the first data to a secondary database (Figure 16B Archival cloud storage system 1612) based on the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”); 
determining, by the device (Davis, ¶88 “processor that executes a particular software module”) and based on a pattern (Davis, ¶146 “Cloud controllers may also be configured to track access patterns over time to determine files and file sections that have temporal locality.”) identified from historical access to the first data as accessing the data (Davis, ¶108, 365), …, the historical access to the first data including at least one of: 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶108 “the cloud controller may allow the client to access modified first data as it becomes available in the cloud storage system”) was stored in the primary database (Davis, Figure 16B 1610, Cloud storage system), or 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶365 “upon receive a request form a user to access an archived file”) was stored in the secondary database (Figure 16B Archival cloud storage system 1612); 
removing (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”), and based on determining that the first data was removed based on the frequency of use as rebalancing storage based on the access frequency of data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”), by the device (Davis, ¶88 “processor that executes a particular software module”), the first data from the secondary database as the archival cloud storage system (Davis ¶10) …;  
providing (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”), by the device (Davis, ¶88 “processor that executes a particular software module”), the first data to the primary database as the non-archival cloud storage system (¶10) such as the cloud storage system (Figure 16B 1610)…;
analyzing metadata associated with the primary database (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”) to identify second data to be removed from the primary database as data that can be archived (Id); and
determining, based on analyzing the metadata (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”), a periodic schedule (Davis, ¶224 “such operations may be scheduled at regular time intervals”) for the second data to be removed from the primary database (Davis, ¶221 “after determining from past snapshots that all of the blocks in cloud file 1608 were previously deleted, moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612… this transfer may involve either cloud controller 1606 as an intermediary.. or a direct transfer from cloud storage system 1610 to archival cloud storage system 1612”).  
Davis does not explicitly teach a predicted point in time associated with the first data… removing …the first data from the secondary database data prior to the predicted point in time… providing … the first data to the primary database prior to the predicted point in time.
Chan teaches determining, based on a pattern identified from historical access to the first file as the usage patterns used to build the profile (Chan, Column 8, lines 24-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include... the time of access to the file”; , a predicted point in time as the likely ‘near future’, certain day or time (Chan, Column 9, lines 62-63 “a piece of application data is often used on a certain day or at a certain time”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”) associated with the first data as the data likely to being accessed (Chan Column 8, lines 38-42 “For each of the specified files, information regarding ... the likelihood that it is to be accessed within a predetermined timeframe”; Please note this claim limitation has been interpreted in view of ¶34 of the specification which recites “the data pruner platform may determine that pruned information was removed from the primary database since the information is only accessed once a year (e.g. around tax season).  In such implementations, the data pruner platform may move such information back into the primary database prior to a predicted time when the information will be needed (e.g. during tax season)”) … removing …the first data from the secondary database data prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”) … providing … the first data to the primary database prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”).

 
	With regard to claims 2, 9 and 16 the proposed combination further teaches 
analyzing primary database information associated with the primary database to determine a utilization frequency parameter associated with the first data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”); and 
identifying the first data based on the utilization frequency parameter (Davis, ¶268 “a locality policy may specify that a specific set of files that are being actively collaborated on by users throughout an organization should be pinned into the cache of every cloud controller”).  

	With regard to claims 4, 11 and 18 the proposed combination further teaches 
analyzing other metadata associated with the primary database, the other metadata comprising data specifying a frequency of use associated with a portion of the first data as the access frequency of the data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”); and 
generating the pruning parameter (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”), of the one or more pruning parameters, based on the frequency of use and the analysis of the other as minimizing the storage cost for infrequently accessed data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud .  

	With regard to claims 5, 12 and 19 the proposed combination further teaches 
analyzing other metadata associated with the primary database, the other metadata comprising data specifying a quantity of data associated with a portion of the first data as access size (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”); and 
generating the pruning parameter (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”), of the one or more pruning parameters, based on the quantity of data and the analysis of the other metadata as minimizing the storage cost for typical access size (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a given fixed cost” [Emphasis added]).  

	With regard to claims 6, 13 and 20 the proposed combination further teaches 
wherein the first data includes at least one database record that includes data indicating a previous access time (Davis, Figure 16A see Recent months: weekly snapshots”; Chan, Column 8, lines 25-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include… the time of access to the file”) associated with the at least one database record (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”), and 
wherein providing the first data to the secondary database based on the one or more pruning parameters comprises: providing the first data to the secondary database based on the one or more pruning parameters and the data indicating the previous access time as determining how to automatically rebalance to optimize the system to maximize access performances (Davis, ¶298).  


With regard to claim 8 Davis teaches A device, comprising:
one or more memories (Davis, Figure 10, 1004); and 
one or more processors communicatively coupled to the one or more memories (Davis, Figure 10, 1002; Davis, ¶88 “processor that executes a particular software module”), configured to:
Remove (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) first data as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) from a primary database (Davis, Figure 16B 1610, Cloud storage system) based on one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”); 
wherein a pruning parameter of the one or more pruning parameters is based on a frequency of use associated with a portion of the first data as rebalancing storage based on the access frequency of data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud ;
Provide (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) the first data to a secondary database (Figure 16B Archival cloud storage system 1612) based on the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”); 
determine and based on a pattern (Davis, ¶146 “Cloud controllers may also be configured to track access patterns over time to determine files and file sections that have temporal locality.”) identified from historical access to the first data as accessing the data (Davis, ¶108, 365), …, 
the historical access to the first data including at least one of: 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶108 “the cloud controller may allow the client to access modified first data as it becomes available in the cloud storage system”) was stored in the primary database (Davis, Figure 16B 1610, Cloud storage system), or 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶365 “upon receive a request form a user to access an  was stored in the secondary database (Figure 16B Archival cloud storage system 1612); 
remove (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) based on determining that the first data was removed based on the frequency of use as rebalancing storage based on the access frequency of data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”), by the device (Davis, ¶88 “processor that executes a particular software module”), the first data from the secondary database as the archival cloud storage system (Davis ¶10) …;  
provide (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) the first data to the primary database as the non-archival cloud storage system (¶10) such as the cloud storage system (Figure 16B 1610)…;
analyze metadata associated with the primary database (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”) to identify second data to be removed from the primary database as data that can be archived (Id); and
determine, based on analyzing the metadata (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”), a periodic schedule (Davis, ¶224 “such operations may be scheduled at regular time intervals”) for the second data to be removed from the primary database (Davis, ¶221 “after determining from past snapshots that all of the blocks in cloud file 1608 were previously deleted, moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612… this transfer may involve either cloud controller 1606 as an intermediary.. or a direct transfer from cloud storage system 1610 to archival cloud storage system 1612”).  
Davis does not explicitly teach determining a predicted point in time associated with the first data… remove …the first data from the secondary database data prior to the predicted point in time… providing … the first data to the primary database prior to the predicted point in time.
Chan teaches determine, based on a pattern identified from historical access to the first file as the usage patterns used to build the profile (Chan, Column 8, lines 24-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include... the time of access to the file”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are , a predicted point in time as the likely ‘near future’, certain day or time (Chan, Column 9, lines 62-63 “a piece of application data is often used on a certain day or at a certain time”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”) associated with the first data as the data likely to being accessed (Chan Column 8, lines 38-42 “For each of the specified files, information regarding ... the likelihood that it is to be accessed within a predetermined timeframe”; Please note this claim limitation has been interpreted in view of ¶34 of the specification which recites “the data pruner platform may determine that pruned information was removed from the primary database since the information is only accessed once a year (e.g. around tax season).  In such implementations, the data pruner platform may move such information back into the primary database prior to a predicted time when the information will be needed (e.g. during tax season)”) … removing …the first data from the secondary database data prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”) … providing … the first data to the primary database prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the pre-fetch operation taught by Davis to anticipate a specific timeframe (Chan, Column 9, lines 62-63) that a 

With regard to claim 15 Davis teaches A non-transitory computer-readable medium storing instructions (Davis, Figure 10, 1004), the instructions comprising: 
one or more instructions that, when executed by one or more processors (Davis, Figure 10, 1002; Davis, ¶88 “processor that executes a particular software module”), cause the one or more processors to:
Remove (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) first data as the cloud file (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) from a primary database (Davis, Figure 16B 1610, Cloud storage system) based on one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”); 
wherein a pruning parameter of the one or more pruning parameters is based on a frequency of use associated with a portion of the first data as rebalancing storage based on the access frequency of data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the ;
Provide (Davis, ¶221 “moves cloud file 1608 from cloud storage system 1610 to archive cloud storage system 1612”) the first data to a secondary database (Figure 16B Archival cloud storage system 1612) based on the one or more pruning parameters (Davis, ¶220, During an archival operation, a cloud controller analyzes file metadata changes for a time interval between two snapshots”); 
determine and based on a pattern (Davis, ¶146 “Cloud controllers may also be configured to track access patterns over time to determine files and file sections that have temporal locality.”) identified from historical access to the first data as accessing the data (Davis, ¶108, 365), …, 
the historical access to the first data including at least one of: 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶108 “the cloud controller may allow the client to access modified first data as it becomes available in the cloud storage system”) was stored in the primary database (Davis, Figure 16B 1610, Cloud storage system), or 
data (Davis, ¶108, 365) associated with the historical access to the first data when the first data (Davis, ¶365 “upon receive a request form a user to access an archived file”) was stored in the secondary database (Figure 16B Archival cloud storage system 1612); 
remove (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) based on determining that the first data was removed based on the frequency of use as rebalancing storage based on the access frequency of data (Davis, ¶298 “the distributed file system may leverage multiple service providers (including archival cloud service providers) to minimize the storage cost for infrequently accessed data while maintaining high performance for frequently accessed data.  For example, cloud controllers may be configured to track and consider a range of parameters (e.g., the most commonly used data, the most frequently transferred data, access frequencies, typical access sizes, the cost of storing data in different cloud storage providers… and attempt to automatically rebalance and optimize system behavior to maximize performance for a  given fixed cost”), by the device (Davis, ¶88 “processor that executes a particular software module”), the first data from the secondary database as the archival cloud storage system (Davis ¶10) …;  
provide (Davis, ¶10 “restoring an archived file involves transferring one or more cloud files containing data associated with the archived file from the archival cloud storage system to a non-archival cloud storage system”) the first data to the primary database as the non-archival cloud storage system (¶10) such as the cloud storage system (Figure 16B 1610)…;
analyze metadata associated with the primary database (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to to identify second data to be removed from the primary database as data that can be archived (Id); and
determine, based on analyzing the metadata (Davis, ¶222 “The archival operation … describes using data gleaned from previous snapshots to determine data that can be archived”), a periodic schedule (Davis, ¶224 “such operations may be scheduled at regular time intervals”) for the second data to be removed from the primary database (Davis, ¶221 “after determining from past snapshots that all of the blocks in cloud file 1608 were previously deleted, moves cloud file 1608 from cloud storage system 1610 to archival cloud storage system 1612… this transfer may involve either cloud controller 1606 as an intermediary.. or a direct transfer from cloud storage system 1610 to archival cloud storage system 1612”).  
Davis does not explicitly teach determining a predicted point in time associated with the first data… remove …the first data from the secondary database data prior to the predicted point in time… providing … the first data to the primary database prior to the predicted point in time.
Chan teaches determine, based on a pattern identified from historical access to the first file as the usage patterns used to build the profile (Chan, Column 8, lines 24-30 “the usage profile contains any information on access to the files stored in the primary store.  Such information can include... the time of access to the file”; Column 10, lines 21-22 “each analytical algorithm m takes into consideration one or more of the usage patterns and selects a set of files for an electronic device that are likely to be accessed in the near future”), a predicted point in time as the likely ‘near future’, certain day or time (Chan, Column 9, lines 62-63 “a piece of application data is  associated with the first data as the data likely to being accessed (Chan Column 8, lines 38-42 “For each of the specified files, information regarding ... the likelihood that it is to be accessed within a predetermined timeframe”; Please note this claim limitation has been interpreted in view of ¶34 of the specification which recites “the data pruner platform may determine that pruned information was removed from the primary database since the information is only accessed once a year (e.g. around tax season).  In such implementations, the data pruner platform may move such information back into the primary database prior to a predicted time when the information will be needed (e.g. during tax season)”) … removing …the first data from the secondary database data prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”) … providing … the first data to the primary database prior to the predicted point in time (Chan, Column 8, lines 37-39 “A prefetching profile specified files to be preloaded on an electronic device in anticipated of the user performing activities which require the file”).
It would have been obvious to one of ordinary skill to which said subject matter pertains at the time the invention was filed to have implemented the pre-fetch operation taught by Davis to anticipate a specific timeframe (Chan, Column 9, lines 62-63) that a file is likely to be accessed (Chan, Column 10, lines 21-22) as it yields the predictable results of preloading files the user is likely to want (Chan, Column 8, lines 40-42).  The 

With regard to claims 24-26, the proposed combination further teaches wherein the one or more pruning parameters include at least one of: 
	a parameter indicating a frequency to prune the primary database (Davis, ¶287 “all of the clients of the distributed system may be configured to periodically (e.g., on a daily, weekly, and/or monthly basis) write backups of their local data to the distributed file system”), 
	a parameter indicating information to be pruned (Davis, ¶149 “the unique filenames and/or file identifiers”), 
	a parameter indicating a time or date range associated with the information to be pruned (Davis, ¶305 “runtime requirements of an application”), or 
	a parameter associated with the secondary database (Davis, ¶298 “the costs of storing data in different cloud storage providers”).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Chan and Cherubin [Data Prefetching for Large Tiered Storage Systems].

	With regard to claims 7 and 14 the proposed combination further teaches 
wherein the first data is associated with a first cost associated with storing the first data in the primary database (Davis, ¶191 “cost per unit of storage, network transfer, access and/or processing activity”), 
Davis does not explicitly teach the first data is associated with a second cost associated with storing the first data in the secondary database, and providing the first data to the secondary database based on the one or more pruning parameters comprises: providing the first data to the secondary database based on the one or more pruning parameters, the first cost, and the second cost.
Cherubini teaches wherein the first data is associated with a first cost associated with storing the first data in the primary database (Cherubini, Page 823 “Multi-tier storage systems that store large amounts of data achieve cost savings by storing … frequently accessed data on higher tiers, e.g., flash or hard disk drives”), 
wherein the first data is associated with a second cost associated with storing the first data in the secondary database (Cherubini, Page 823 “Multi-tier storage systems that store large amounts of data achieve cost savings by storing rarely accessed data on lower tiers, e.g., cloud, tape or other cheaper slower media… This, however, implies that retrieving data from the slower storage tiers incurs high latency”), and 
providing the first data to the secondary database based on the one or more pruning parameters comprises: providing the first data to the secondary database based on the one or more pruning parameters, the first cost, and the second cost as archiving the rarely accessed data to achieve cost savings (Id).
.

Response to Arguments
Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive.

Support for the claim limitation “removing, by the device and based on determining that the first data was removed based on the frequency of use” was identified in Paragraph [0034] of the specification recites “the data pruner platform may determine that pruned information was removed from the primary database since the information is only accessed once a year (e.g., around tax season).  In such implementations, the data pruner platform may move such information back into the primary database prior to a predicted time when the information will be needed (e.g., during tax season).” 

With regard to claim 1, applicant argues that the proposed combination does not teach determining a predicted point in time based on a pattern identified from historical access to the first data.  Specifically applicant argues that the claim requires the 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Both the prior arts teach pre-fetch operations.  The proposed combination is modifying the pre-fetch operation taught by Davis using the likelihood predictions taught by Chan.  The access patterns used within the pre-fetch operation taught by Davis are parallel to the usage patterns taught by Chan.  The proposed combination is implementing the pre-fetch operation to use those access patterns to perform the prediction operations taught by Chan.  The claim limitation has not been broken up inappropriately.  The claim limitation has been mapped to the relevant portions in each art to provide context for how the art is combined.  The claim mapping has been updated to more clearly articulate the proposed combination.  

Applicant argues that the proposed combination does not teach where the predicted point in time is based on the historical access pattern.  Applicant argues that at best the proposed combination teaches where the first data itself would be determined based on the historical access pattern. (Page 14-15 of remarks).


	Applicant argues that at most Chan discloses that the system somehow utilizes a “likelihood” that the files are to be accessed within a predetermined timeframe, but fails to disclose how this likelihood or the predetermined timeframe are determined and/or utilized. (Page 15 of remarks).
	In response to the preceding argument, the recitation “determine, based on a pattern identified from historical access to the first data, a predicted point in time associated with the first data” does not require a specific utilization, nor does it dictate 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA WILLIS whose telephone number is (571)270-7691.  The examiner can normally be reached on Monday-Friday 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA L WILLIS/Primary Examiner, Art Unit 2158